In the
                              Missouri Court of Appeals
                                         Western District
 RAYMOND BROVONT, M.D.,                                  )
                                                         )
            Appellant-Respondent,                        )   WD82544 Consolidated with
                                                         )   WD82552
 v.                                                      )
                                                         )   OPINION FILED: October 13, 2020
 KS-I MEDICAL SERVICES, P.A.                             )
 AND MO-I MEDICAL SERVICES,                              )
 LLC,                                                    )
                                                         )
            Respondent-Appellants.                       )

                Appeal from the Circuit Court of Jackson County, Missouri
                           The Honorable Marco Roldan, Judge

Before Division Three: Gary D. Witt, Presiding Judge, Lisa White Hardwick, Judge and
                            Thomas N. Chapman, Judge

        KS-I Medical Services, P.A. ("KS-I"), a Kansas corporation, and MO-I Medical

Services, LLC ("MO-I"), a Missouri limited liability company, appeal from the October 5,

2018 judgment entered by the Circuit Court of Jackson County, Missouri ("trial court"),1

after a jury verdict in favor of Raymond Brovont, M.D. ("Dr. Brovont") on his claim for

damages for wrongful discharge in violation of public policy. Dr. Brovont timely cross-


        1
          KS-I and MO-I also appeal from the orders entered January 31, 2019, overruling their Motion to Alter or
Amend the Judgment and Hold a Mandatory Hearing with Respect to Punitive Damages or, in the Alternative, for
Remittitur; Motion for New Trial; MO-I's Motion for Judgment Notwithstanding the Verdict; and KS-I's Motion for
Judgment Notwithstanding the Verdict.

                                                        1
appealed from the trial court's judgment. This court consolidated the two appeals under

case number WD82544, and for purposes of Rule 84.04(i),2 Dr. Brovont, the plaintiff

below, was deemed the appellant, and KS-I and MO-I, the defendants below, were deemed

the respondents. The trial court's judgment is affirmed in part, reversed in part, and

modified according to this court's rulings pursuant to Rule 84.14.

                                   Factual and Procedural History3

        HCA, Inc. ("HCA") contracted with EmCare Holdings, Inc. ("EmCare") to provide

physician staffing at hospitals that HCA owned and operated in the Kansas City area, in

both Missouri and Kansas. EmCare, publicly traded on the NYSE, is the nation's largest

physician management company, with nearly 16,000 clinicians providing patient care in

more than 4,600 hospitals and other healthcare facilities nationwide.

        Because regulations prohibit publicly traded companies or for-profit corporations

from owning physician practice groups, EmCare's business model is to create a separate

subsidiary legal entity for each state and in some circumstances for each location at which

it supplies physicians to provide emergency medical services.                           KS-I and MO-I are

examples of such subsidiary legal entities. EmCare then makes a physician the owner of

these subsidiaries to comply with the regulations, which prohibit a publicly traded company

from providing medical services. Dr. Brovont was, at the relevant times of this lawsuit,

employed by two of these subsidiaries, KS-I and MO-I.




        2
          All rule references are to MISSOURI COURT RULES – STATE 2020.
        3
          The facts are viewed in the light most favorable to the jury's verdict. Wynn v. BNSF Ry. Co., 588 S.W.3d
907, 909 n.2 (Mo. App. W.D. 2019).

                                                        2
       EmCare has hundreds, if not thousands, of such subsidiaries across the United

States. Gregory Byrne, M.D., a Dallas-based physician employed by EmCare, is the sole

owner of KS-I. At any given period of time he also owns between 275 and 300 other

EmCare subsidiaries in at least 20 different states.      The exact number of EmCare

subsidiaries he owns changes every month, and he does not keep track of them or take any

management role in any of them. The number does not matter to him because all the profits

of the subsidiaries flow to EmCare. The owners of the subsidiaries are simply paid a salary

by EmCare. The payroll, human resources, legal, physician recruiting, and operation of

each subsidiary was controlled by EmCare, and they would forward operational documents

for the physician "owner" of the subsidiary to sign.

       Though EmCare is careful to maintain corporate formalities between itself and its

various subsidiaries, the subsidiaries are managed and operated by persons who are agents

of the subsidiaries but who are also directly connected to the parent corporation, EmCare.

Dr. Patrick McHugh ("Dr. McHugh") was, at all relevant times, both the Executive Vice

President of EmCare and directly responsible for all hospital subsidiary contracts in the

Kansas City metropolitan area on both sides of the state line, including MO-I and KS-I.

Dr. McHugh, as an agent of both companies, had complete authority to hire or terminate a

physician and directly influence the ability of any such physician to work for MO-I or KS-

I or any other hospitals in the Kansas City area that had contracts with one of EmCare's

subsidiaries.

       Dr. Brovont specialized in the practice of emergency medicine. In 2010, when he

came to the Kansas City area, he signed a contract with MO-I to work in the emergency

                                             3
department at Centerpoint Medical Center in Independence, Missouri ("Centerpoint"). In

2012, Dr. Brovont was asked if he would be willing to transfer to Overland Park Regional

Medical Center in Overland Park, Kansas ("Overland Park"). Dr. Brovont agreed and

signed a contract with KS-I to work as Medical Director of Overland Park's emergency

department, in charge of the twenty-two physicians who worked in the emergency

department at Overland Park as well as all of the emergency department's support staff.

One of his duties as Medical Director was to act as the physician liaison between the

emergency medicine staff and the rest of the hospital system. He retained his privileges to

practice at Centerpoint and also kept his medical license active in Missouri as well as a

medical malpractice insurance policy for his work in Missouri. He continued to cover as

many clinical shifts at Centerpoint working under the MO-I contract as he could, given his

schedule, because he enjoyed working there and supporting that hospital. He also wanted

to make sure that if he ever wanted to come back to Centerpoint for any reason he would

have that option.

       Since 1993, Overland Park had a policy in place setting forth the guidelines for the

initiation, management, and evaluation of a Code Blue procedure and for treatment of the

patient. At Overland Park, a Code Blue was an urgent distress call, when staff discovered

a patient who had stopped breathing or whose heart had stopped functioning, to bring

necessary assets to the location to help resuscitate the patient. While Dr. Brovont was the

Medical Director of the emergency department at Overland Park, the only doctor assigned

to the Code Blue team under the policy was the emergency room doctor. However, for

eighteen hours out of each day, Overland Park normally only had one doctor in the

                                            4
emergency room. Between the hours of 3:00 p.m. and 5:00 p.m. and then between 9:00

p.m. and 1:00 a.m. there would usually be two physicians covering the emergency

department. All other times of the day there was only one doctor in that department,

although there was ancillary help from the nursing staff and physician assistants.

       During 2013 and 2014, Overland Park developed a $120 million extensive

expansion project that essentially doubled the size of the hospital, tripled the size of the

footprint of the emergency department, increased the number of beds in the emergency

department from approximately 12 to 24, and added 105 beds to the hospital for a total of

343 licensed beds. The hospital also added a new pediatric emergency room separate from

the traditional emergency room.

       One of Dr. Brovont's responsibilities as the Medical Director was to review the Code

Blue policies and determine their appropriateness. The emergency room physicians

expressed concerns to Dr. Brovont that the increased number of patients in the hospital as

a whole, the increased size of the emergency department specifically, and the number of

patients requiring emergent treatment, all combined with the requirement that doctors leave

the emergency department for Code Blue calls in other parts of the hospital to result in the

endangerment of patients. Because there was single coverage in the emergency department

eighteen hours of each day, whenever the covering physician had to leave for Code Blues

in other parts of the hospital, which occurred quite frequently, the emergency room was

left unstaffed by a physician. Dr. Brovont represented other physicians in the group, who

came to him with their concerns about the requirement that they leave the emergency

department for Code Blues, which essentially required them to physically be in potentially

                                             5
three places—in the main emergency room, somewhere else in the 343-bed hospital, and

in the pediatric emergency room—leaving the emergency department unattended by a

doctor. The physicians felt the Code Blue practice needed to change, particularly in light

of the hospital expansion. Dr. Brovont brought these concerns to the attention of the

hospital administration and KS-1, expressing concerns for patient safety with the current

Code Blue policy.

       In December 2015, Dr. McHugh asked Dr. Brovont if he would be willing to

consider the site Medical Director position at Centerpoint because of his great success with

the team-building experience at Overland Park, accomplished while opening up two

freestanding emergency departments and transitioning to a much larger footprint in the new

emergency department at the main campus.          Dr. Brovont declined the Centerpoint

opportunity, wanting to continue developing his position at Overland Park and building

team momentum, as well as dealing with the Code Blue policy concerns at Overland Park.

The issue regarding emergency department physician staffing did not exist at Centerpoint,

since under the Centerpoint Code Blue policy, emergency room physicians did not cover

Code Blues outside the emergency room.

       In addition to patient safety concerns, Dr. Brovont was concerned about the

Overland Park Code Blue policy's compliance with federal law.             Overland Park's

emergency department was designated as a Level II trauma center. As part of his written

contract as Medical Director, Dr. Brovont was required to educate and maintain an

emergency department that complied with federal law. The Emergency Medical Treatment

and Labor Act ("EMTALA") is a federal law that requires that an emergency room

                                             6
physician be available to make a medical screening exam promptly whenever someone

presents to the emergency department, regardless of their insurance status or ability to pay.

In the summer of 2016, Dr. Brovont believed that Overland Park was violating EMTALA

by not having an emergency room physician available in the emergency department to do

a medical screening exam in a timely manner, because the physician was required by the

Code Blue policy to be out of the department to respond to a Code Blue in as many as three

places at once.

       In addition, the American College of Surgeons ("ACS") set forth guidelines to guide

the care for traumatically injured patients. A Level II trauma center was required to have

a physician in the emergency department at all times. ACS periodically performs on-site

surveys at hospitals to determine compliance with the guidelines. Dr. Brovont understood

that the guidelines established in 2014 were enforceable and Overland Park needed to

comply with them, which encouraged him to advocate for changing the staffing model to

expand the number of doctors in the emergency department or get the emergency room

physicians off Code Blue responsibility in other parts of the hospital. This is because the

staffing model was creating a patient safety issue, with physicians potentially being

required to be in other places in the hospital when a traumatically injured or critical care

patient arrived in the emergency department. An ACS initial survey in 2015 found

Overland Park was noncompliant with these regulations due to the Code Blue policy but

allowed it to maintain its status as a Level II trauma center provided that "criteria

deficiencies" were addressed. Loss of its status as a Level II trauma center would affect

the dispatching of ambulances with trauma patients to the hospital.

                                             7
       Dr. McHugh informed Dr. Brovont that the staffing decisions for the emergency

department were financially motivated but that he was aware if the staffing model resulted

in a bad outcome for a patient, the cost of the bad outcome may exceed the savings. Dr.

Brovont agreed to support Dr. McHugh's initial staffing decision, to have emergency room

doctors cover both the main emergency room and the pediatric emergency room for the

following 90 days. However, near the end of the 90-day period, no staffing policy changes

had been made for the main emergency department, the pediatric emergency department,

or the Code Blue policy. On July 28, 2016, Dr. Brovont organized a meeting between Dr.

McHugh and all of the physicians in the emergency department at Overland Park. At that

meeting, he specifically brought up the physicians' concerns about being responsible for

responding to Code Blue patients throughout the hospital, requiring them to be in

potentially three places at once, the anxiety it was creating for the physicians, and the

potential safety issues it was creating with patient care, all of which he expressed were

untenable. He specifically discussed the violation of federal law due to the policy.

Following this meeting Dr. McHugh sent an e-mail dated July 28, 2016, to all of the

emergency department physicians stating in part that "HCA is a for-profit company traded

on the New York Stock Exchange. Many of their staffing decisions are financially

motivated. EmCare is no different." These statements contained hyperlinks to web sites

of each company's stock market and financial information. Following that it stated, "Profits

are in everyone's best interest." At the end of the e-mail it stated, "Thank you as well for

respecting my request to refrain from publicly voicing your concerns/objections until we

are given a fair opportunity to address them." On multiple additional occasions, Dr.

                                             8
Brovont expressed his and the other physicians’ concerns regarding the Overland Park

Code Blue policy to Dr. McHugh, but no change occurred.

       Finally, around the end of September 2016, Dr. Brovont composed a letter

expressing his and the rest of the physician group's discomfort with the Code Blue policy

and their concerns regarding patient safety issues created by the continued use of the

current policy. He circulated a draft of the letter to all of the other physicians in the

Overland Park emergency department to make sure that everyone was on board and that

they would support him if he submitted the letter on their behalf. All twenty-two of the

physicians expressed their agreement with the content of the letter.

       On September 30, 2016, Dr. Brovont sent the letter to Dr. McHugh and Dr. Lindsey

Bailey ("Dr. Bailey") communicating that the entire group of physicians who provide

emergency services at Overland Park were very concerned about the Code Blue policy

affecting their ability to provide safe, timely care to their emergency room patients because

they were required to be in potentially three places at once. He expressed the growing

anxiety that the emergency room physicians were experiencing as a result of the policy as

the patient load in the emergency department and the number of Code Blue incidents

elsewhere throughout the hospital had significantly increased following the hospital

expansion.

       Dr. Bailey is a Vice President of EmCare and was also involved with the operation

of EmCare subsidiaries in the Kansas City area, including KS-1 and MO-1. Dr. Bailey

testified that "this is a pretty stand-up letter for him to write" and that Dr. Brovont



                                             9
"genuinely in his heart cared about the matters of patient safety." She testified that the

decision of how to respond to the letter was solely up to Dr. McHugh.

        Dr. Brovont did not receive a response to the letter. Later, when Dr. Brovont saw

Dr. McHugh in the hallway at Overland Park, Dr. Brovont asked him, "Did you receive the

letter I sent?" Dr. McHugh was "very upset" with Dr. Brovont and turned to him and asked,

"Why would you ever put that in writing?" Dr. Brovont responded that he "thought it

would help him change what we needed to have changed in the emergency department."

Six weeks later, KS-I, through Dr. McHugh, terminated Dr. Brovont's employment both as

Medical Director and as a clinician.

        On January 17, 2017, Dr. Brovont received an email from Dr. McHugh asking to

meet the next evening after Dr. Brovont's shift to discuss a few issues. At the meeting, Dr.

McHugh told Dr. Brovont that he was not a fit Medical Director to remain at Overland

Park and that he was being removed. Dr. McHugh told Dr. Brovont that Kevin Hicks, the

CEO of Overland Park, wanted Dr. Brovont removed from the hospital4 and that the

administration had a lot of frustration with Dr. Brovont because the perception was that

Dr. Brovont was "not being supportive to the changes there," was "more oppositional than

supportive," and that he "ke[pt] fighting against things." Dr. McHugh told Dr. Brovont,

"You know you cash the check every month to be a corporate representative, and there is

a responsibility as the corporate representative to support the corporation's objectives." Dr.

McHugh said that he was going to provide Dr. Brovont with an opportunity to stay in the


        4
           Dr. Hicks testified that firing Dr. Brovont was Dr. McHugh's idea and decision. Dr. Hicks testified he
only reluctantly agreed to have Dr. Brovont terminated after Dr. McHugh assured him that Dr. Brovont would be
offered positions at other EmCare hospitals in the Kansas City area.

                                                        10
Kansas City area. Dr. McHugh talked with Dr. Brovont about working at Centerpoint

Hospital in Missouri, at Liberty Hospital in Missouri, and about a Medical Director position

at Golden Valley Hospital in Clinton, Missouri. Dr. Brovont was happy to work at any of

these three facilities in Missouri. They also talked about Dr. Brovont taking a contract full-

time at Menorah Medical Center in Overland Park, Kansas. That night, Dr. McHugh sent

an email to Dr. Eric Stamper, the Director at Menorah, to see if Dr. Brovont could work

there, and Dr. Stamper replied, "I would love to have Ray at Menorah."

       The following morning, Dr. Brovont sent an email to the human resources director

to complain about his removal: "I fear that [Dr. McHugh's] actions are in retaliation for my

constant concerns voiced respectfully about patient safety issues. That was part of my job

as director. There does not appear to be any other grounds for these actions[.]" The human

resources director performed no investigation of the complaint but merely forwarded the

communication to Dr. McHugh. After Dr. McHugh saw the email, he determined that he

would not allow Dr. Brovont to work anywhere in the MidAmerica Division, which

included all of the hospitals in Missouri that he and Dr. Brovont had talked about the

previous evening. Even though the only complaints that Dr. Brovont had raised were

directed at Overland Park under his contract through KS-I, Dr. McHugh acted upon his

anger and prohibited Dr. Brovont from doing any further work for any EmCare hospital in

either Kansas or Missouri under either the KS-I or MO-I contracts.

       Dr. Brovont sent an email to Dr. McHugh taking him up on his offer to give Dr.

Brovont a full-time position at Menorah. But Dr. Brovont did not receive a written contract

to perform work at Menorah, and he was never allowed to work at Centerpoint, Liberty, or

                                             11
Golden Valley in Missouri. Dr. Brovont contacted the Medical Director at Centerpoint

about returning to work at Centerpoint full-time but was told that he could not be employed

without a MO-I contract and that he had no options to work at any HCA facilities in

Missouri.

       Following Dr. Brovont's termination in both Missouri and Kansas, the remaining

emergency room physicians at Overland Park, who worked for KS-I were "petrified," and

the environment was described as a "weird cult of coercion" where if you didn't toe the

party line "this is what happens to you." Other physicians believed they may "get rid of

the whole lot of us," and the result was "complete silence" about the Code Blue policy.

Younger physicians were especially afraid to make any complaints because of student loan

debt. No change was made to the Code Blue policy, but none of the physicians felt they

could continue to express their concerns for patient safety caused by the policy.

       Dr. Brovont was unemployed for about three months until he found a job at

Providence Medical Center as interim Medical Director from April 15, 2017, to May 1,

2018. Providence Medical Center was not under contract with EmCare or any of its

subsidiaries for its emergency department staffing.

       On April 27, 2017, Dr. Brovont filed a one-count petition for damages for wrongful

discharge in violation of public policy against KS-I and MO-I,5 alleging that the reason his

employment was terminated as Medical Director and emergency room physician was

because of his complaints of dangerous and illegal understaffing of the Overland Park



       5
           A third defendant, Bluejacket Emergency Physicians, LLC was dismissed by Dr. Brovont prior to trial.

                                                        12
emergency department due to the decision to use a single emergency room physician to

also cover the responsibilities at the pediatric emergency room as well as to respond to

Code Blue incidents throughout the hospital. The jury returned a verdict for compensatory

damages in the amount of $2,817,045 in economic damages, and $6 million in non-

economic damages jointly and severally against KS-I and MO-I. The jury found that both

KS-I and MO-I were liable for punitive damages and awarded $10 million against each

defendant. Applying Kansas law, the trial court reduced the amount of certain sums

awarded by the jury and entered judgment in favor of Dr. Brovont and against KS-I and

MO-I as follows:

       Economic damages:              $2,817,045 (against defendants, jointly and severally)
       Non-economic damages:          $300,000 (against defendants, jointly and severally)
       Punitive damages:              $5 million (against KS-I), $5 million (against MO-I)

       On November 5, 2018, Dr. Brovont filed a Motion for a New Trial and/or to Alter

or Amend the Judgment. KS-I filed a Motion for Judgment Notwithstanding the Verdict.

MO-I also filed a Motion for Judgment Notwithstanding the Verdict. KS-I and MO-I

together filed a Motion to Alter or Amend the Judgment and Hold a Mandatory Hearing

with Respect to Punitive Damages or, in the Alternative, for Remittitur. KS-I and MO-I

also filed a joint Motion for New Trial. On January 31, 2019, the trial court denied each

of these post-trial motions.

                                            Appeal

       KS-I and MO-I timely appealed from the trial court's October 5, 2018 judgment,

raising six points of trial court error:

                                               13
   (1) The trial court erred in submitting Dr. Brovont's wrongful discharge claim to the
       jury in that Dr. Brovont failed to establish that the allegedly unsafe emergency
       department physician-staffing practices violated any public policy concerning
       emergency department physician staffing;

   (2) The trial court erred in denying KS-I's motion for judgment notwithstanding the
       verdict ("JNOV") because the trial court lacked personal jurisdiction over KS-I;

   (3) The trial court erred in submitting a wrongful discharge claim against MO-I to the
       jury because Dr. Brovont failed to show that he ever complained about any violation
       of public policy regarding staffing at Centerpoint, that he was discharged by MO-I
       in retaliation for making any such complaint, or that he was damaged;

   (4) The trial court erred in denying KS-I's and MO-I's motion for new trial due to
       instructional error in instructing the jury to assess joint and several liability against
       them on a single line on the verdict form;

   (5) The trial court erred in submitting the issue of punitive damages against KS-I and
       MO-I to the jury; and

   (6) The trial court erred in not reducing the total punitive damages award to $5 million.

       Dr. Brovont timely cross-appealed from the trial court's October 5, 2018 judgment,

asserting three points of trial court error:

   (1) the trial court erred in applying KAN. STAT. ANN. § 60-19a02 to reduce the jury's
       verdict for non-economic damages against MO-I because Missouri law applies;

   (2) the trial court erred in applying KAN. STAT. ANN. § 60-19a02 to reduce the jury's
       verdict for non-economic damages against both KS-I and MO-I because the statute
       has been declared unconstitutional by the Kansas Supreme Court;

   (3) the trial court erred in applying KAN. STAT. ANN. § 60-3702(e) to reduce the jury's
       verdict for punitive damages against MO-I because Missouri law applies.

       This court consolidated the two appeals under case number WD82544, and for

purposes of Rule 84.04(i), Dr. Brovont, the plaintiff below, was deemed the appellant, and

the defendants below were deemed the respondents.

       We review the points out of order for ease of analysis.

                                               14
            KS-I's and MO-I's Point II; Missouri Jurisdiction Over KS-1

       In their second point on appeal, KS-I and MO-I assert that the trial court erred in

denying KS-I's motion for JNOV because the court lacked personal jurisdiction over KS-

I. Specifically, they argue that Dr. Brovont failed to establish that KS-I had sufficient

minimum contacts with Missouri or that KS-I had any involvement in Dr. Brovont's

employment or discharge from employment in Missouri.

       Standard of Review

       "Whether there has been sufficient evidence presented to make a prima facie

showing that a circuit court may exercise personal jurisdiction over a defendant is a

question of law that we review de novo." Good World Deals, LLC. v. Gallagher, 554
S.W.3d 905, 909 (Mo. App. W.D. 2018) (citing Bryant v. Smith Interior Design Grp., Inc.,

310 S.W.3d 227, 231 (Mo. banc 2010)). "When a defendant raises a challenge to personal

jurisdiction, the plaintiff has the burden of demonstrating that the defendant's contacts with

the forum state are sufficient." Id. at 909-10.

       Analysis

       "Personal jurisdiction refers quite simply to the power of a court to require a person

to respond to a legal proceeding that may affect the person’s rights or interests." State ex

rel. Cedar Crest Apartments, LLC v. Grate, 577 S.W.3d 490, 493 (Mo. banc 2019). "To

exercise personal jurisdiction over a non-resident corporation, such an assertion of

jurisdiction must be authorized by Missouri's long-arm statute, § 506.500, RSMo 2016,

and it must not offend due process." Id.



                                             15
       "Missouri courts use a two-prong test to determine if personal jurisdiction exists

over a nonresident defendant." State ex rel. PPG Indus., Inc. v. McShane, 560 S.W.3d 888,

891 (Mo. banc 2018).       "First, the out-of-state defendant's conduct must fall within

Missouri's long-arm statute, section 506.[5]00." Id. (internal quotation marks omitted).

       Missouri's long-arm statute provides in relevant part:

       Any person or firm, whether or not a citizen or resident of this state, or any
       corporation, who in person or through an agent does any of the acts
       enumerated in this section, thereby submits such person, firm, or corporation,
       and, if an individual, his personal representative, to the jurisdiction of the
       courts of this state as to any cause of action arising from the doing of any of
       such acts:
       ....
       (3) The commission of a tortious act within the state[.]

§ 506.500.1(3). "Section 506.500 is construed to extend the jurisdiction of the courts of

this state over nonresident defendants to that extent permissible under the Due Process

clause." State ex rel. Key Ins. Co. v. Roldan, 587 S.W.3d 638, 643 (Mo. banc 2019).

"Included in the tortious act section of the long-arm statute are [e]xtraterritorial acts that

produce consequences in the state . . . ." State ex rel. PPG Indus., Inc., 560 S.W.3d at 892

(internal quotation marks omitted). Where an agency relationship exists, the wrongful acts

of an agent can generally be imputed to the principal. Cent. Tr. and Inv. Co. v. Signalpoint

Asset Mgmt. LLC, 422 S.W.3d 312, 323 (Mo. banc 2014). Dr. McHugh, acting as an agent

on behalf of KS-I, terminated KS-I's employment agreement with Dr. Brovont governing

his employment as Medical Director and as an emergency physician providing services at

Overland Park. However, at that meeting, McHugh indicated Dr. Brovont was still eligible

to work for MO-I and to provide medical services in the emergency departments at any one


                                             16
of several hospitals in Missouri controlled by EmCare. However, when Dr. McHugh

became aware that Dr. Brovont was raising concerns that he was terminated in retaliation

for reporting the patient safety issues and regulatory violations by KS-I at Overland Park,

Dr. McHugh acting as an agent for KS-I, ensured that MO-I would no longer employ Dr.

Brovont at Centerpoint in Missouri and prevented him from working at any other Missouri

hospital under contract through MO-I. Dr. McHugh was a dual agent of both KS-I and

MO-I, and in that capacity, he had complete control over Dr. Brovont's ability to work for

either entity. A principal is responsible for the acts of an agent when the agent is acting

with actual authority. Bach v. Winfield-Foley Fire Prot. Dist., 257 S.W.3d 605, 608 (Mo.

banc 2008). "Actual authority is authority that the principal has given, either expressly or

impliedly, to the agent, empowering the agent to act on the principal's behalf." Id.

         In their point relied on, KS-I and MO-I do not argue that KS-I's conduct does not

fall within the Missouri long-arm statute; instead, they argue that Dr. Brovont failed to

establish that KS-I had sufficient minimum contacts with Missouri to satisfy due process.

"Once it has been determined the nonresident defendant's conduct is covered under the

long-arm statute, the court must then determine whether the defendant has sufficient

minimum contacts with Missouri to satisfy due process."6 State ex rel. PPG Indus., Inc.,
560 S.W.3d at 891. "The Due Process Clause requires that a foreign corporation have

minimum contacts with the forum state for the forum court to exercise personal jurisdiction

over the defendant corporation." State ex rel. Key Ins. Co., 587 S.W.3d at 642-43. "In


         6
           Some courts use a five-factor test to resolve the ultimate issue whether the defendant has purposely
availed itself of the privilege of doing business in Missouri such that it reasonably could anticipate being haled into
court here. This five-factor approach is not required. Bryant,310 S.W.3d at 233 n.4.

                                                          17
Missouri, '[a] single tortious act is sufficient to support personal jurisdiction consistent with

due process standards.'" Id. at 643 (quoting State ex rel. William Ranni Assocs., Inc. v.

Hartenbach, 742 S.W.2d 134, 139 (Mo. banc 1987)) (emphasis added). "Further, Missouri

courts may still assert personal jurisdiction over a non-domiciliary defendant corporation

without violating due process if that entity has at least one contact with this state and the

cause of action being pursued arises out of that contact." Id. at 643 (quoting State ex rel.

Cedar Crest Apartments, 577 S.W.3d at 494 (internal quotations omitted) (emphasis

added). "Although [the defendant's] alleged tort may be its only contact with this state, it

is within the bounds of due process to allow Missouri courts to exercise personal

jurisdiction over it." Id.

       Finally, "reasonableness" factors "sometimes serve[] to establish a reasonableness

of jurisdiction upon a lesser showing of minimum contacts than would otherwise be

required." Peoples Bank v. Frazee, 318 S.W.3d 121, 129 (Mo. banc 2010) (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)). These reasonableness factors include

"the burden on the defendant, the forum's interest in adjudicating the dispute, and 'the

plaintiff's interest in obtaining convenient and effective relief.'" Id. (quoting Burger King

Corp., 471 U.S. at 477)). "Consideration also must go to 'the interstate judicial system's

interest in obtaining the most efficient resolution of controversies and the shared interest

of the several States in furthering fundamental substantive social policies.'" Id. (quoting

Asahi Metal Indus. Co., Ltd. v. Superior Ct. of Cal., Solano Cnty., 480 U.S. 102, 113

(1987)). In this case, reasonableness factors strongly weigh in favor of lessening the

required showing for minimum contacts, to the extent that lessening is even required.

                                               18
Brovont's allegations against KS-I and MO-I arise out of the same facts and involve the

same agent (McHugh); it is clearly most efficient judicially to hold both actions in a single

forum. And as between Missouri and Kansas, Missouri is the more compelling choice.

KS-I allegedly acted, through McHugh, in Missouri, causing MO-I to terminate its contract

with Brovont as KS-I did. Brovont did not allege that MO-I caused his termination by KS-

I, so Kansas would not have personal jurisdiction over MO-I for purposes of these matters

in the way that Missouri does over KS-I. In fact, it is unlikely that MO-I's actions would

satisfy Kansas's long-arm statute. Allowing these claims to proceed in Missouri is the only

way to offer the parties a single forum in which to adjudicate their interwoven disputes. It

is also significant that Dr. Brovont was employed by KS-I to serve as Medical Director of

the Overland Park Regional Medical Center, located in Overland Park, Kansas less than

seven miles from the border between Missouri and Kansas, and within the greater Kansas

City metropolitan area which straddles the state line. Because reasonableness factors favor

Missouri courts, they serve to lessen the threshold of KS-I's minimum contacts with the

State of Missouri sufficient to support the trial court's exercise of personal jurisdiction over

KS-I. Next, we examine those contacts.

       "A corporation can act only through its agents."           State ex rel. Cedar Crest

Apartments., LLC, 577 S.W.3d at 495. "As a result, a personal jurisdiction analysis will

involve (though, usually, only implicitly) imputing the contacts of a defendant

corporation's agent(s) to that corporation." Id. (citing section 506.500.1 of the long-arm

statute, which expressly states jurisdictional acts can be performed "in person or through

an agent."). "In some common situations, the legal relationships among parties are

                                              19
ambiguous because it is unclear whether an actor is an agent who acts for one party to a

transaction [or] an agent who acts for more than one principal . . . ." RESTATEMENT

(THIRD) OF AGENCY, § 3.14 cmt. c (Am. Law Inst. 2006). "The same actor may occupy

different roles at successive points in an ongoing interaction among the same parties." Id.

"An agent who commits a tort may have more than one principal for at least some

purposes," and one of these is when the agent is an officer of interrelated entities. Id. §

7.03 cmt. d. Although there is a presumption that an agent's actions are attributed to the

entity for whom he purports to be acting, even when he acts for multiple principals, the

presumption does not apply "when a shared officer's conduct is tortious." Id. cmt. d (3).

       Dr. McHugh is admittedly an agent of both KS-I and MO-I. At trial, Dr. McHugh

testified that "in October of 2015, I took a position with EmCare and I was the executive

vice-president of the MidAmerica Division of their Alliance Group, which is a joint venture

between EmCare and HCA. So I oversaw a book of business out here that was in—

primarily in the Kansas City area, both on the Kansas and Missouri side, as well as

Wichita." The evidence plainly established that, Dr. McHugh—acting as the decision-

making agent for KS-I, MO-I, and all subsidiary entities of EmCare in the metro Kansas

City area—was Dr. Brovont's "boss" and had the authority to terminate his employment

with both MO-I and KS-I. While Dr. McHugh told Dr. Brovont that his KS-I termination

was requested by Dr. Hicks at Overland Park, every witness with knowledge of the

corporate structure testified that Dr. McHugh was the person solely responsible for the

decision to terminate Dr. Brovont's employment on both sides of the state line. In fact, it

is clear that Dr. McHugh ran MO-I and KS-I in some ways as a single entity. He initially

                                            20
approached Dr. Brovont about leaving his position with Centerpoint in Missouri to go to

Overland Park in Kansas when the Medical Director position opened up there.

       Dr. McHugh admitted that one of the reasons Dr. Brovont's employment was

terminated was because of his complaints regarding Code Blue safety concerns at KS-I.

Dr. McHugh also admitted that when Dr. Brovont was removed as Medical Director at

Overland Park and from the Overland Park schedule by KS-I, and Dr. Brovont reported to

HR that he believed this was in retaliation for raising patient safety concerns, Dr. McHugh

eliminated any possibility that Dr. Brovont could work in the future for MO-I. In their

opening brief, KS-I and MO-I concede that "Dr. McHugh told [Dr. Brovont] in January

2017 that his employment at [Overland Park] was being terminated" and that Dr. McHugh

"took no further action to arrange work for [Dr. Brovont] at either Menorah or

Centerpoint," which effectively terminated his employment for MO-I at those hospitals.

There was also evidence that without a subsidiary entity (of EmCare) contract, Dr. Brovont

had no options to work at any HCA facilities in Missouri. KS-I and MO-I had abdicated

all of each company's employment decisions and business decisions to McHugh as their

agent, and he was representing the interests of both KS-I and MO-I when he terminated

Dr. Brovont's employment with MO-I. As EmCare Vice President in charge of the

subsidiary entities in the Kansas City area, Dr. McHugh made decisions relating to

physician staffing operations in both Kansas and Missouri. Dr. McHugh acted as KS-I's

agent in terminating Dr. Brovont's employment at Overland Park because of his complaints

about the hospital's Code Blue policy, and those complaints, as well as later complaints



                                            21
regarding Dr. Brovont's employment at Overland Park, motivated Dr. McHugh to terminate

Dr. Brovont's employment in Missouri under the MO-I contract.

       There was also evidence that KS-I received a direct benefit from Dr. Brovont's

termination by MO-I. Prior to that termination, all twenty-two emergency department

physicians employed by KS-I were unanimously raising concerns regarding patient safety

at Overland Park. Following the termination that "uprising" was quelled and the result was

"complete silence," and those physicians were "petrified" by the "weird cult of coercion."

It was made clear that if a doctor complained, he or she would not be allowed to work at

any hospital emergency department contracted with EmCare in either Kansas or Missouri,

potentially requiring the physician to move his or her family to find future employment.

       There was no evidence that MO-I would have terminated Dr. Brovont's services had

he not raised the concerns about patient safety regarding KS-I at Overland Park. In fact,

Dr. McHugh specifically informed him that he was still eligible to work for any one of

several hospitals in Missouri at the same time he was terminated by KS-I. It was only after

Dr. Brovont raised additional concerns about the reasons for his termination at KS-I, that

Dr. McHugh, acting as an agent of both KS-I and MO-I, decided also to terminate any

possibility of Dr. Brovont working for MO-I. There was sufficient evidence to reach a

conclusion that Dr. McHugh's action in terminating Dr. Brovont's employment under the

MO-I contract was substantially motivated by a desire to discourage the other doctors at

Overland Park from making further complaints regarding the Code Blue policy, and that

action had direct consequences in the State of Missouri. An agent of two principals may

be found to be acting on behalf of a principal who benefits from the agent's actions, even

                                            22
when the agent purports to be acting on behalf of the other principal. See Bishop v. Miller,

412 S.W.3d 758, 772-73 (Tex. App. 2013) (agent's tort found attributable to the subsidiary

entity benefitting from the agent's action, even though the agent purported to be acting only

on behalf of the parent entity, for which he was also an agent). KS-I's benefit from Dr.

McHugh's termination of Dr. Brovont from MO-I in Missouri supports the conclusion that

McHugh was acting on behalf of both KS-I and MO-I when Dr. Brovont's contract with

MO-I was terminated, and this single tortious act is a sufficient minimum contact of KS-I

with the State of Missouri to support the trial court's exercise of personal jurisdiction over

KS-I in this case.

        Conclusion

        KS-I and MO-I's Point II is denied.

       Dr. Brovont's Point I and II – Application of KAN. STAT. ANN.§ 60-19a02

        In Dr. Brovont's first and second points, he asserts that the trial court erred in

applying KAN. STAT. ANN.§ 60-19a02 to reduce the jury's verdict for non-economic

damages against KS-I and MO-I. In KS-I and MO-I's opening brief, they concede Dr.

Brovont's Points I and II stating:

        Although [KS-I and MO-I] disagree that Missouri law applies, the argument
        [in Dr. Brovont's Point I] is now immaterial because [KS-I and MO-I] agree
        that, as [Dr. Brovont] argues in his Point II, the Kansas Supreme Court's post-
        trial decision in Hilburn [v. Enerpipe, Ltd., 442 P.3d 509 (Kan. 2019),]
        abrogating Kansas's non-economic damages cap now controls and destroys
        the prior conflict between Missouri and Kansas law.[7]

        7
         In Hilburn, the Kansas Supreme Court concluded that the effect of the non-economic damages cap in
KSA § 60-19a02:

        is to disturb the jury's finding of fact on the amount of the award. Allowing this substitutes the
        Legislature’s nonspecific judgment for the jury’s specific judgment. The people deprived the

                                                         23
        "An appellate court must decide a case on the basis of the law in effect at the time

of the appellate decision." Harper v. Harper, 4 S.W.3d 626, 629 (Mo. App. S.D. 1999)

(quoting Sturgess v. Guerrant, 583 S.W.2d 258, 262 (Mo. App. W.D. 1979)). "An

unconstitutional statute is no law and confers no rights. This is true from the date of its

enactment, and not merely from the date of the decision so branding it." Trout v. State,

231 S.W.3d 140, 148 (Mo. banc 2007) (quoting State ex rel. Miller v. O'Malley, 117
S.W.2d 319, 324 (Mo. banc 1938) (citing Norton v. Shelby Cnty., 118 U.S. 425, 442,

(1886)). "Solely prospective application of a decision is the exception not the norm

because it involves judicial enforcement of a statute after the statute has been found to

violate the Constitution and to be void and without effect ab initio." Id. (citing State ex

rel. Cardinal Glennon Mem'l Hosp. for Child. v. Gaertner, 583 S.W.2d 107, 118 (Mo. banc

1979)).

        Dr. Brovont's Points I and II are granted. Because the Kansas statute upon which

the trial court relied to reduce the jury's verdict for non-economic damages from $6 million

to $300,000 was declared unconstitutional by the Kansas Supreme Court's decision in

Hilburn (after the trial court's judgment), that portion of the trial court's judgment for non-

economic damages in favor of Dr. Brovont and against KS-I and MO-I, jointly and




        Legislature of that power when they made the right to trial by jury inviolate. Thus we hold that
        the cap on damages imposed by K.S.A. 60-19a02 is facially unconstitutional because it violates
        section 5 of the Kansas Constitution Bill of Rights.

Hilburn v. Enerpipe, Ltd., 442 P.3d 509, 524 (Kan. 2019).

                                                        24
severally, in the amount of $300,000, is reversed and the jury's verdict in the amount $6

million is reinstated.

    Dr. Brovont's Point III – Application of KAN. STAT. ANN. § 60-3702(e)

       In Dr. Brovont's third point, he asserts that the trial court erred in applying KAN.

STAT. ANN.§ 60-3702(e) to reduce the jury's verdict for punitive damages against MO-I

because Missouri law applies. Specifically, Dr. Brovont contends that there is no true

conflict between Missouri law and Kansas law on the issue of punitive damages against

MO-I, and Missouri has the greater governmental interest in applying its law to the issue

of punitive damages against MO-1.

       Standard of Review

       "The question of which State's law to apply is . . . a question of law, subject to de

novo review." Rider v. Young Men's Christian Ass’n of Greater Kan. City, 460 S.W.3d
378, 388 (Mo. App. W.D. 2015).

       Analysis

       The question before the court is whether the jury's award of $10 million in punitive

damages against MO-I was properly capped by the trial court at $5 million by applying

KAN. STAT. ANN.§ 60-3702(e). In resolving a conflict-of-law issue, the court must

determine whether it is a true or false conflict.

       "A false conflict of laws exists when the policy of the foreign jurisdiction would not

be advanced by application of its law because there is no resident of the foreign jurisdiction

before the court who would benefit from the foreign jurisdiction's law."            Colonial

Presbyterian Church v. Heartland Presbytery, 375 S.W.3d 190, 199 (Mo. App. W.D.

                                              25
2012). It is arguable that a false conflict of laws exists here because the only resident of

Kansas involved in this claim of punitive damages against MO-I is Dr. Brovont, and he

does not benefit from the application of the Kansas statutory cap on punitive damages.

       The true conflict of laws here (if there is one) is a conflict between Missouri punitive

damage law and Kansas punitive damage law. In relevant part, KAN. STAT. ANN. § 60-

3702(e) provides that no award of exemplary or punitive damages shall exceed $5 million.

In contrast, the Missouri statutory cap on punitive damages has been declared by the

Missouri Supreme Court to violate the constitutional right to a jury trial. Lewellen v.

Franklin, 441 S.W.3d 136, 145 (Mo. banc 2014) (holding that "the punitive damages cap

in section 510.265 'curtails the jury's determination of damages and, as a result, necessarily

infringes on the right to a trial by jury when applied to a cause of action to which the right

to jury trial attaches at common law'").

       To the extent a case presents a true conflict of laws issue, Missouri courts use the

most significant relationship test to resolve the issue. Colonial Presbyterian Church, 375
S.W.3d at 200. The most significant relationship test Missouri employs for conflicts of

law related to tort claims is set forth in Restatement (Second) of Conflict of Laws § 145

(1971). Zafer Chiropractic & Sports Injs., P.A. v. Hermann, 501 S.W.3d 545, 550 (Mo.

App. E.D. 2016) (citing Reis v. Peabody Coal Co., 997 S.W.2d 49, 58 (Mo. App. E.D.

1999)). Section 145 states:

      (1) The rights and liabilities of the parties with respect to an issue in tort are
          determined by the local law of the state which, with respect to that issue,
          has the most significant relationship to the occurrence and the parties
          under the principles stated in § 6.


                                              26
       (2) Contacts to be taken into account in applying the principles of § 6 to
       determine the law applicable to an issue include:
             (a) the place where the injury occurred,
             (b) the place where the conduct causing the injury occurred,
             (c) the domicile, residence, nationality, place of incorporation and
             place of business of the parties, and
             (d) the place where the relationship, if any, between the parties is
             centered.

       "These contacts are to be evaluated according to their relative importance with

respect to the particular issue." Zafer, 501 S.W.3d at 550.

       The place where the injury occurred was Missouri: MO-I had an employment

contract with Dr. Brovont governing his provision of emergency medical services at

Centerpoint Medical Center located in Independence, Missouri. When Dr. Brovont's

employment was terminated at MO-I, he could no longer work for any subsidiary in the

MidAmerica Division of EmCare, which included all of the hospitals in Missouri staffed

by EmCare.

       The place where the conduct causing the injury occurred in Missouri. MO-I had an

employment contract with Dr. Brovont governing his provision of emergency medical

services at Centerpoint Medical Center located in Independence, Missouri. When Dr.

Brovont's employment was terminated by MO-1, he could no longer work for any

subsidiary in the MidAmerica Division of EmCare, which included all of the hospitals in

Missouri staffed by EmCare.

       The domicile, residence, nationality, place of incorporation and place of business

of the parties is Missouri. MO-I is a limited liability company organized under the laws of

the State of Missouri with its principal place of business located in the State of Missouri.


                                            27
While Dr. Brovont is a resident of Kansas, he had an employment contract with MO-I to

provide emergency medical services at Centerpoint Medical Center located in

Independence, Missouri.

       The place where the relationship, if any, between the parties is centered is in

Missouri. Dr. Brovont had an employment contract with MO-I to provide emergency

medical services at Centerpoint Medical Center located in Independence, Missouri. When

Dr. Brovont's employment was terminated by MO-1, he could no longer work for any

subsidiary in the MidAmerica Division of EmCare, which included all of the hospitals in

Missouri staffed by EmCare.

       After considering all four factors, Missouri has the most significant relationship to

Dr. Brovont's claim against MO-I.

       MO-I and KS-I argue that Kansas has the most significant relationship to the issues

in this case because Dr. Brovont is a Kansas resident and the sole basis for his verdict-

directing instruction against MO-I was his complaints about the unsafe practices at

Overland Park in Kansas. In a situation where two states have significant contacts and

legitimate state interests in the choice of law, a court must undertake a "government

interest" analysis and "apply the law of the state whose interest would be more impaired if

its policy were subordinated to the policy of the other state." Gilmore v. Attebery, 899
S.W.2d 164, 167 (Mo. App. W.D. 1995) (citing Hicks v. Graves Truck Lines, Inc., 707
S.W.2d 439, 445 (Mo. App. W.D. 1986)). The imposition of punitive damages furthers a

state's legitimate interests in punishing unlawful conduct and deterring its repetition.

Blanks v. Fluor Corp., 450 S.W.3d 308, 409 (Mo. App. E.D. 2014) (citing BMW of N. Am.,

                                            28
Inc. v. Gore, 517 U.S. 559, 568 (1996); Letz v. Turbomeca Engine Corp., 975 S.W.2d 155,

177 (Mo. App. W.D. 1997)). MO-I is a Missouri company that contracted with physicians

in Missouri. Dr. McHugh's decision to terminate Dr. Brovont's employment agreement

with MO-I directly impacted Dr. Brovont's Missouri employment to his detriment.

Missouri has a legitimate interest in punishing and deterring Missouri companies from

wrongfully discharging their employees for "whistleblowing." Applying the governmental

interest analysis to the instant case, Missouri's interest would be more impaired if Kansas

law were applied.

       Conclusion

       Dr. Brovont's Point III is granted. The trial court erred in applying Kansas law to

cap Dr. Brovont's punitive damages claim against MO-I. That portion of the trial court's

judgment awarding punitive damages in favor of Dr. Brovont and against MO-I in the

amount of $5 million is reversed, and the jury's verdict in the amount of $10 million is

reinstated.

       KS-I and MO-I's Point I – Submissibility of Wrongful Discharge Claim

       In their first point on appeal, KS-I and MO-I assert that the trial court erred in

submitting Dr. Brovont's wrongful discharge claim to the jury because Dr. Brovont failed

to establish that the allegedly unsafe emergency department physician-staffing practices

violated any public policy concerning emergency department physician staffing.

       Standard of Review

       "A case may not be submitted unless each and every fact essential to liability is

predicated on legal and substantial evidence." Ellison v. Fry, 437 S.W.3d 762, 768 (Mo.

                                            29
banc 2014). "Whether the plaintiff made a submissible case is a question of law that this

Court reviews de novo." Id. "Evidence is viewed in the light most favorable to the jury's

verdict, giving the plaintiff all reasonable inferences and disregarding all conflicting

evidence and inferences." Newsome v. Kan. City, Mo., Sch. Dist., 520 S.W.3d 769, 775

(Mo. banc 2017).

        Analysis

        Generally, an at-will employee can be discharged for any reason or no reason.

Fleshner v. Pepose Vision Inst., P.C., 304 S.W.3d 81, 91 (Mo. banc 2010). The Missouri

Supreme Court has expressly adopted the following public policy exception to the at-will

employment doctrine: "An at-will employee may not be terminated (1) for refusing to

violate the law or any well-established and clear mandate of public policy as expressed in

the constitution, statutes, regulations promulgated pursuant to statute, or rules created by a

governmental body or (2) for reporting wrongdoing or violations of law to superiors or

public authorities." Id. at 92.8 "If an employer terminates an employee for either reason,

then the employee has a cause of action in tort for wrongful discharge based on the public-

policy exception." Id. The wrongful-discharge doctrine applies to both at-will and contract

employees. Keveney v. Mo. Mil. Acad., 304 S.W.3d 98, 103 (Mo. banc 2010).

        "The public policy exception to the at-will employment rule, often called the

wrongful discharge doctrine, is very narrowly drawn." Margiotta v. Christian Hosp. Ne.


         8
           The Kansas Supreme Court has also recognized the public-policy exception to the employment-at-will
doctrine, and Kansas law also recognizes a remedy in tort. See Palmer v. Brown, 752 P.2d 685 (Kan. 1988);
Goodman v. Wesley Med. Ctr., LLC, 78 P.3d 817 (Kan. 2003). Kansas law also requires that the public policy the
employee complains of be "thoroughly established." Goodman, 78 P.3d at 823. The result of Dr. Brovont's
wrongful discharge claim against KS-I would not differ based on the application of either Missouri or Kansas law.

                                                        30
Nw., 315 S.W.3d 342, 346 (Mo. banc 2010). There are two distinct categories: "(1) refusal

to violate public policy; and (2) reporting violations of public policy, also known as

'whistleblowing.'" Newsome, 520 S.W.3d at 777. A whistleblower must demonstrate that:

"(1) he reported serious misconduct that constituted a violation of the law and of well-

established and clearly mandated public policy to his superiors; (2) the employer

terminated his employment; and (3) there is a causal connection between his reporting and

his termination." Van Kirk v. Burns & McDonnell Eng'g Co., 484 S.W.3d 840, 844-45

(Mo. App. W.D. 2016). "The whistleblowing need only be a contributing factor and need

not be the exclusive cause of the termination." Id. at 845.

       KS-I and MO-I concede in their brief that "[f]rom the time [Dr. Brovont] began his

Kansas employment at [Overland Park] in 2012, [he] repeatedly expressed dissatisfaction

about that hospital's ER staffing policy," and that his "supervisors routinely transmitted

complaints from [Dr. Brovont] and other ER doctors about ER staffing to [Overland Park's]

management." KS-I and MO-I also concede that Dr. McHugh terminated Dr. Brovont's

employment. Dr. McHugh admitted that Dr. Brovont's complaints about Overland Park's

Code Blue policy contributed to his discharge: "One of the reasons that [Dr. Brovont] was

let go was his unprofessional behavior and the way he communicated things, which may

have included what I believe were inaccurate statements regarding safety.”

       Instead, KS-I and MO-I argue that Dr. Brovont's complaint that Overland Park's

emergency room staffing policies were "unsafe"—(1) from 11 p.m. to 11 a.m., a single

physician assigned to the main emergency room was also responsible for covering the

pediatric emergency room, and (2) the same physician was also required to respond to

                                            31
"Code Blues" throughout the hospital—was merely his "subjective belief" and not

prohibited by any "well established and clearly mandated public policy."

       It is essential that a reported act violated public policy, not merely that the plaintiff

so believed, even if his belief was reasonable. Newsome, 520 S.W.3d at 779. "Whether a

reported act violated public policy is a legal question for the trial court in determining

whether the plaintiff has made a prima facie case." Yerra v. Mercy Clinic Springfield

Communities, 536 S.W.3d 348, 351 (Mo. App. S.D. 2017) (citing Newsome, 520 S.W.3d

at 779)). "In other words, only after the circuit court decides an act constitutes a violation

of public policy as reflected by a constitutional provision, statute, regulation promulgated

pursuant to statute, or a rule created by a governmental body, may the circuit court then

submit an instruction to the jury based on the act." Id. (citation omitted) (internal quotation

marks omitted).

       Dr. Abookire testified as an expert that all Level I and Level II trauma centers are

required by Federal regulations to have a physician in the emergency department at all

times to respond to patients who come in with a trauma. As a level II trauma center, a

physician needed to be present in the emergency department when a traumatically injured

or critical care patient arrived in the emergency department.           Dr. Brovont testified

"EMTALA requires that the emergency room physician be available to make a medical

screening exam whenever anybody presents to the emergency department." With regard

to EMTALA, Dr. Brovont was concerned that "our adherence to the Code Blue policy . . .

would take us out of the emergency department so we would physically not be available to

provide a medical screening exam." He testified: "I believed, and I felt, that we were

                                              32
violating EMTALA by not being available in the emergency department to do a medical

screening exam in a timely manner. Because we were required by policy to be out of the

department to respond to a Code Blue and be in three places at once."

       In addition, the American College of Surgeons ("ACS") set forth the guidelines to

care for the traumatically injured patient. A Level II trauma center was required to have a

physician in the emergency department at all times. Dr. Brovont understood that the

guidelines established in 2014 were enforceable, and Overland Park needed to comply with

them. He was advocating to change the staffing model to get the emergency room

physicians off Code Blue responsibility in other parts of the hospital because it was a

patient safety issue, with physicians potentially being required to be in other places in the

hospital when a traumatically injured or critical care patient arrived in the emergency

department.    ACS periodically performs on-site surveys at hospitals to determine

compliance with the guidelines. An ACS initial survey in 2015 found Overland Park

noncompliant with these regulations due to the Code Blue policy but allowed it to maintain

its status as a Level II trauma center provided that "criteria deficiencies" were addressed.

As of the time of Dr. Brovont's termination, they had not been addressed.

       Missouri has a long history of allowing whistleblowers to proceed to trial under the

public policy exception for accusations that a hospital violated standards of medical

procedure, like the Nursing Practice Act ("NPA"). See Farrow v. Saint Francis Med. Ctr.,

407 S.W.3d 579 (Mo. banc 2013) (nurse sued the hospital alleging wrongful discharge for

her objections and refusal to follow hospital's directive to have non-nurses administer

peripherally inserted central catheter (PICC) lines in violation of the NPA; Hughes v.

                                             33
Freeman Health Sys., 283 S.W.3d 797 (Mo. App. S.D. 2009) (nurse sued the hospital

alleging wrongful discharge for failing to follow directives that would have been contrary

to the NPA by refusing to alter her progress notes that criticized a physician's action); Kirk

v. Mercy Hosp. Tri-Cnty., 851 S.W.2d 617 (Mo. App. S.D. 1993) (nurse sued the hospital

alleging wrongful discharge, in violation of the NPA's mandate of public policy that nurses

have duty to provide best possible care for patients, for informing a patient's family about

a doctor's failure to timely treat a patient with antibiotics for an infection that caused the

patient’s death); Yerra, 536 S.W.3d at 355 (Rahmeyer, J., dissenting).

       Dr. Brovont established each element of his whistleblower claim, and the trial court

did not err in submitting his wrongful-discharge claim to the jury.

       Conclusion

       KS-I and MO-I's Point I is denied.

 KS-I and MO-I's Point III – Submissibility of Wrongful Discharge Claim Against
                                     MO-I

       In their third point, KS-I and MO-I allege that the trial court erred in submitting a

wrongful discharge claim against MO-I to the jury because Dr. Brovont failed to show that

he ever complained about any violation of public policy regarding staffing at Centerpoint,

that he was discharged by MO-I in retaliation for making any such complaint, or that he

was damaged. In essence, KS-I's and MO-I's argument is that because Dr. Brovont did not

make his complaint about actions occurring in Missouri, MO-I cannot be liable for his

discharge.




                                             34
       In Van Kirk, 484 S.W.3d at 845, Van Kirk worked on Burns's Frontier Boiler Project

in Wyoming and Texas. He reported to his superiors that Burns was violating the

prohibition against licensed engineers assisting non-licensed engineers in the unlawful

practice of engineering. Id. He alleged that he was terminated for reporting violations of

the clearly-established and fundamental public policy requiring that engineering work be

done only under the direct and active supervision of a licensed engineer and that drawings

and other related engineering documents be properly sealed by licensed engineers. Id.

       Burns argued that Van Kirk's allegations were insufficient to support a

whistleblowing claim because he was relying on violations of Wyoming and Texas law to

create a Missouri wrongful discharge claim. Id. This court disagreed. We found that Van

Kirk's references to the laws of other states where some of the unauthorized practice of

engineering was allegedly performed did not mean that his wrongful discharge claim was

based on Wyoming and Texas law. Id. We found that the public policy that Burns

allegedly violated was also found in Missouri regulations, which contained no geographical

limitation on its prohibition against licensed engineers assisting non-licensed engineers in

the unlawful practice of engineering. Id. at 845-46. Accordingly, "Van Kirk's claim is

simply that, when read together, [Missouri regulations] prohibit licensees from assisting

non-licensees in the practice of engineering in Missouri and in other jurisdictions." Id. at

846. Here, the public policy was established by EMTALA, a federal law applicable in

every jurisdiction, including both Missouri and Kansas.

       KS-I and MO-I further argue that Dr. Brovont could not make a submissible case

against MO-I because he did not complain that anyone at MO-I violated any public policy.

                                            35
However, Dr. McHugh was the executive vice-president of the Mid-America Division of

EmCare, was the managerial agent of both KS-I and MO-I, and clearly served as Dr.

Brovont's boss for his employment in both corporations. Dr. Brovont made his protected

complaints about the Overland Park Code Blue policy to Dr. McHugh. Dr. McHugh, as

the dual agent of both KS-I and MO-I, not only terminated Dr. Brovont's employment at

Overland Park working for KS-I in retaliation for his whistleblowing complaints but also

prevented him from working anywhere in the MidAmerica Division, which included the

hospitals in Missouri staffed by subsidiaries of EmCare including MO-I.

       Finally, KS-I and MO-I argue that there was no evidence that Dr. Brovont was

economically damaged in Missouri. The record shows that after Dr. McHugh terminated

Dr. Brovont from his position at Overland Park working for KS-I, Dr. McHugh talked with

Dr. Brovont about working at Centerpoint, at Liberty Hospital, and about a Medical

Director position or a leadership position at Golden Valley Hospital in Missouri. Dr.

Brovont was willing to work at any of those locations. However, the next day when Dr.

McHugh was notified that Dr. Brovont was alleging his termination by KS-I was done with

a retaliatory intent, Dr. McHugh refused to allow Dr. Brovont to work for MO-I anywhere

in the MidAmerica Division, which included all of the hospitals in Missouri that he and

Dr. Brovont had discussed and at which he would have been eligible to work as a result of

his employment with MO-I. Dr. Brovont had also continued to cover as many clinical

shifts at Centerpoint as his schedule allowed after he took the position at Overland Park so

that he could keep his foot in the door there. This ended after Dr. McHugh terminated his



                                            36
contract with MO-I. This constitutes substantial evidence that Dr. Brovont sustained

damages in the state of Missouri as a result of his protected activity.

       Because Dr. Brovont's complaint about the Overland Park Code Blue policy directly

resulted in termination of his employment in Missouri, Dr. Brovont made a submissible

wrongful-discharge case against MO-I.

       Conclusion

       KS-I and MO-I's Point III is denied.

                    KS-I and MO-I's Point IV – Instructional Error

       In their fourth point, KS-I and MO-I alleged that the trial court erred in denying KS-

I and MO-I's motion for new trial due to instructional error in instructing the jury to assess

joint and several liability against them on a single line on the verdict form.

       Standard of Review

       "Whether a jury was properly instructed is a question of law that [we] review[ ] de

novo." Wynn v. BNSF Ry. Co., 588 S.W.3d 907, 911 (Mo. App. W.D. 2019) (internal

quotation marks omitted).

       Analysis

       Rule 70.02(b) provides: "Whenever Missouri Approved Instructions contains an

instruction applicable in a particular case that the appropriate party requests or the court

decides to submit, such instruction shall be given to the exclusion of any other instructions

on the same subject." In other words, "Where an applicable MAI exists, its use is

mandatory." Lewellen v. Universal Underwriters Ins. Co., 574 S.W.3d 251, 279 (Mo. App.

W.D. 2019).

                                              37
      MAI 36.12 [1980 Revision] is the approved verdict director for "Plaintiff vs. Two

Defendants--Actual and Punitive Damages":


                                     VERDICT ________ 1

      Note:
         Complete this form by writing in the names required by your verdict.

         On the claim of plaintiff (state the name) for personal injuries2 against
      defendant (state the name of one defendant), we, the undersigned jurors, find in
      favor of:

      ______________________________________________________________________
       (Plaintiff (state the name)) or           (Defendant (state the name))


         On the claim of plaintiff (state the name) for personal injuries2 against
      defendant (state the name of the other defendant), we, the undersigned jurors, find
      in favor of:

      _____________________________________________________________________
       (Plaintiff (state the name)) or           (Defendant (state the name))

         Note: Complete the following paragraph only if one or more of the above findings is
         in favor of plaintiff (state the name).

         We, the undersigned jurors, assess the damages of plaintiff (state the name) as
      follows:

        For actual damages $________ (stating the amount).

         For punitive damages against defendant (state the name)3 $________ (stating
      the amount or, if none, write the word, “none”).

         For punitive damages against defendant (state the name)3 $________ (stating
      the amount or, if none, write the word, “none”).4

      Note:
         All jurors who agree to the above must legibly sign or print their names below.

      _______________________________ _______________________________
      _______________________________ _______________________________
      _______________________________ _______________________________
      _______________________________ _______________________________




                                              38
Here, Verdict form A was a modification of MAI 36.12:
                                        VERDICT A

      Note: Complete this form as required by your verdict.

      On the claim of plaintiff Brovont for compensatory damages for wrongful
      discharge against defendant KS-I Medical Services, P.A., we, the undersigned
      jurors, find in favor of:
      __________________________________________________________________
      Plaintiff Raymond Brovont OR Defendant KS-I

      On the claim of plaintiff Brovont for compensatory damages for wrongful
      discharge against defendant MO-I Medical Services, LLC, we, the undersigned
      jurors, find in favor of:
      __________________________________________________________________
      Plaintiff Raymond Brovont OR Defendant MO-I

      Note: Complete the following paragraph only if one or more of the above findings
      is in favor of plaintiff Raymond Brovont.

      We, the undersigned jurors, assess the compensatory damages of plaintiff
      Raymond Brovont as follows:

      For economic damages: $__________________________________________

      For non-economic damages: $______________________________________

      Note: If you found in favor of plaintiff Raymond Brovont and against defendant
      KS-I Medical Services, P.A., complete the following paragraph by writing in the
      word(s) required by your verdict.

      We, the undersigned jurors, find that defendant KS-I:
       ____________________________ (“is” or “is not”)
      liable for punitive damages.

      Note: If you found in favor of plaintiff Raymond Brovont and against defendant
      MO-I Medical Services, LLC, complete the following paragraph by writing in the
      word(s) required by your verdict.

      We, the undersigned jurors, find that defendant MO-I:
      ____________________________ (“is” or “is not”)
      liable for punitive damages.

      Note: All jurors who agree to the above findings must sign below.
      _______________________________ _______________________________
      _______________________________ _______________________________
      _______________________________ _______________________________
      _______________________________ _______________________________
      _______________________________ _______________________________
      _______________________________ _______________________________
      Plaintiff’s Proposed Verdict Form A
      MAI 35.19, 36.12 (modified), 36.21 (modified)
      Submitted by plaintiff
                                             39
       In Chambers v. McNair, 692 S.W.2d 320, 324 (Mo. App. E.D. 1985), separate

verdict forms patterned after MAI 36.01 were submitted for each of two defendants rather

than a single form patterned after MAI 36.12. "As a result, the jury awarded actual

damages separately against each defendant in a case where the defendants were, at most,

joint tort feasors." Id. The judgment, in accordance with the verdict, was for a separate

sum against each defendant. Id. According to the court, "the separate verdicts for actual

damages are a duplication of one another." Id. "This was error as a matter of law since

there can be 'but one final judgment in the cause, and a judgment against joint tort-feasors

must be for a single amount and cannot be split up.'" Id. (quoting Polkowski v. St. Louis

Pub. Serv. Co., 68 S.W.2d 884, 889 (Mo. App. 1934)). The court noted:

       that Missouri's rule as to compensatory damages in tort actions is that "[a]ll
       who are guilty of participating in the wrongdoing are jointly and severally
       liable for the whole damage, and the judgment must be in one amount and
       against all who are not discharged." State ex rel. Hall v. Cook, 400 S.W.2d
39, 40[2] (Mo. banc 1966).
Id. (quoting Linkogel v. Baker Protective Servs., Inc., 626 S.W.2d 380, 387 (Mo. App. E.D.

1981)). Accordingly, "[t]he use of separate verdict directors is permissible but not separate

forms where, as here, there are not varying degrees of culpability." Id.

       "Joint and several liability occurs where the concurrent or successive negligent acts

or omissions of two or more persons, although acting independently of each other, are, in

combination, the direct and proximate cause of a single injury to a third person, and it is

impossible to determine in what proportion each contributed to the injury." Bell v. Redjal,

569 S.W.3d 70, 100 (Mo. App. E.D. 2019) (quoting Sanders v. Ahmed, 364 S.W.3d 195,

212 (Mo. banc 2012)). "In other words, joint tortfeasors are two or more defendants whose

                                             40
alleged tortious conduct causes an indivisible injury to the plaintiff within the same

transaction of facts." Id. (citing Stevenson v. Aquila Foreign Qualifications Corp., 326
S.W.3d 920, 925 (Mo. App. W.D. 2010)). "An indivisible injury occurring in a single

transaction of facts is readily distinguishable from instances in which one injury occurs and

the negligence of an independent tortfeasor aggravates the initial injury." Id. (citing

Sanders, 364 S.W.3d at 212). KS-I and MO-I acted in combination through their dual

agent, Dr. McHugh, to cause Dr. Brovont indivisible injuries (lost wages, emotional

distress) by acting through Dr. McHugh to terminate Dr. Brovont's Kansas and Missouri

employment within the same transaction of facts.

       The trial court did not err in using MAI 36.12 as the verdict form to submit the issue

of compensatory damages to the jury.

       Conclusion

       KS-I and MO-I's Point IV is denied.

           KS-I and MO-I's Point V – Submissibility of Punitive Damages

       In their fifth point, KS-I and MO-I alleged that the trial court erred in submitting the

issue of punitive damages against KS-I and MO-I. They argue that there was no substantial

evidence that either KS-I or MO-I exhibited the necessary evil motive or reckless

indifference.

       Standard of Review

       A submissible case for punitive damages requires clear and convincing proof that

the defendant intentionally acted either by a wanton, willful or outrageous act, or reckless



                                             41
disregard for an act's consequences (from which evil motive is inferred). The defendant

must have intentionally committed a wrongful act without just cause or excuse.

       Whether there is sufficient evidence to support an award of punitive damages
       is a question of law. We review the evidence presented to determine whether,
       as a matter of law, it was sufficient to submit the claim for punitive damages.
       In doing so, we view the evidence and all reasonable inferences in the light
       most favorable to submissibility. A submissible case is made if the evidence
       and the inferences drawn therefrom are sufficient to permit a reasonable juror
       to conclude that the plaintiff established with convincing clarity--that is, it
       was highly probable--that the defendant's conduct was outrageous because
       of evil motive or reckless indifference.

       Mignone v. Mo. Dep’t of Corr., 546 S.W.3d 23, 41 (Mo. App. W.D. 2018) (quoting

Howard v. City of Kan. City, 332 S.W.3d 772, 788 (Mo. banc 2011)).

       Analysis

       In this case, the evidence viewed in the light most favorable to submissibility shows

that one of Dr. Brovont's responsibilities as the Medical Director at Overland Park was to

review the Code Blue policies and determine if they are appropriate or not. The emergency

department physicians as a whole felt that the increased patients resulting from the

expansion project that essentially doubled the size of the hospital, and the expectation of

being in two or sometimes three places at once, given that the emergency department was

very busy with a high acuity level, was endangering the patients. Given that there was

single physician coverage eighteen hours of the day in a level II trauma center, when that

physician had to leave for Code Blues, which occurred quite frequently, the emergency

room was being left unstaffed. The other physicians Dr. Brovont represented in the group

came to him with their concerns and anxiety about the requirement to leave the emergency

department for Code Blues, because (particularly after the opening of the pediatric

                                             42
emergency room) they had to physically be potentially in three places: in the main

emergency department, somewhere in the 343-bed hospital, or in the pediatric emergency

department. The physicians felt the Code Blue practice needed to change in the interests

of patient safety. Dr. Brovont brought to administration his concerns about patient safety

involving the single emergency department physician being required to leave the

emergency department unattended by a doctor so the doctor could respond to Code Blues

in the hospital or in the pediatric emergency department.

      Dr. McHugh discouraged emergency room physicians from voicing concerns about

the Code Blue policy in connection with the opening of the pediatric emergency

department, even though he admitted that "nightmare scenarios occasionally occur.

Anyone of us could imagine a shift where the main ED is crushed, a critical trauma is

inbound, and a crumping kid hits the pediatric ED." He also admitted that the requirement

for cross coverage was motivated by financial concerns—to prevent Overland Park

administration from reducing the main emergency department staffing to offset the cost

associated with 24/7 staffing of the pediatric emergency department. He acknowledged

that staffing decisions of EmCare subsidiaries KS-I and MO-I were financially motivated.

      In retaliation for Dr. Brovont's repeated complaints about the Code Blue policy, Dr.

McHugh terminated Dr. Brovont's employment at Overland Park. And after Dr. Brovont

sent an email to the human resources director to complain about his termination, Dr.

McHugh further retaliated by refusing to allow Dr. Brovont to work anywhere in the

MidAmerica Division, which included all of the hospitals in Missouri that subsidiaries of

EmCare staffed. As Dr. McHugh told Dr. Brovont: "You know you cash the check every

                                            43
month to be a corporate representative and there is a responsibility as the corporate

representative to support the corporation’s objectives." As a result of Dr. Brovont's refusal

to stay silent when patient safety was significantly at risk at Overland Park, Dr. McHugh,

acting as the dual agent of both companies terminated Dr. Brovont from both KS-I and

MO-I.

        Further, Dr. Brovont's termination at MO-I had the desired chilling effect on the

other doctors working for KS-I. Following Dr. Brovont's termination in both Missouri and

Kansas the remaining emergency room physicians at Overland Park, who worked for KS-

I were "petrified" and the environment was described as a "weird cult of coercion" where

if you didn't toe the party line "this is what happens to you." Other physicians believed

they may "get rid of the whole lot of us" and the result was "complete silence" about the

Code Blue policy. Younger physicians were especially afraid to make any complaints

because of student loan debt. No change was made to the Code Blue policy but none of

the physicians felt they could continue to express their concerns for patient safety caused

by the policy.

        "Punitive damages may be proven by circumstantial evidence and there is no

requirement of direct evidence of intentional misconduct as most employment

discrimination cases are inherently fact-based and necessarily rely on inferences rather than

direct evidence."   Mignone, 546 S.W.3d at 41. "The same evidence supporting the

discrimination claim can also support a claim for punitive damages." Id. at 42. Through

Dr. McHugh, KS-I and MO-I terminated the employment of Dr. Brovont in Kansas and

Missouri, respectively, in retaliation for his complaints about patient safety with regard to

                                             44
the Overland Park Code Blue policy, which complaints they knew were valid, and they did

so for financial benefit.

       Conclusion

       KS-I and MO-I's Point V is denied.

             KS-I and MO-I's Point VI – Reduction of Punitive Damages

       In their sixth point, KS-I and MO-I alleged that the trial court erred in not reducing

the total punitive damages award to $5 million, the maximum amount permitted under

Kansas law to be assessed against a single entity.

       The jury found that both KS-I and MO-I were liable for punitive damages and

awarded $10 million against each defendant. The trial court treated the jury's awards as

advisory under Rule 73.01 and, applying Kansas law (KAN. STAT. ANN. § 60-3702(e)),

entered judgment punitive damages in favor of Dr. Brovont and against KS-I in the amount

of $5 million and against MO-I in the amount of $5 million.

       KS-I and MO-I argue that the trial court should have treated them as a single entity

for liability purposes and entered a single punitive damages award. However, that was not

reflected in the proposed judgment they submitted to the trial court:

       4. Pursuant to K.S.A. § 60-3702 (b), the Court shall determine the amount of
       punitive damages to be awarded. Because Plaintiff is contesting the Court's
       application of Kansas law to his claims, the Court submitted the amount of
       the punitive damages award to the jury on an advisory basis. However,
       pursuant to the substantive limits on punitive damages set forth in K.S.A. §
       60-3702 (e), the total recovery of Plaintiff Brovont for punitive damages
       against Defendant KS-I Medical Services, P.A., cannot exceed
       $5,000,000.00. After consideration of the factors set forth in K.S.A. § 60-
       3702 (b), the Court awards punitive damages against Defendant KS-I
       Medical Services, P.A. in the amount of ________________.


                                             45
       5. Pursuant to the substantive limits on punitive damages set forth in K.S.A.
       § 60- 3702 (e), the total recovery of Plaintiff Brovont for punitive damages
       against Defendant MO-I Medical Services, LLC, also cannot exceed
       $5,000,000.00. After considering the factors set forth in K.S.A. § 60-3702
       the Court awards punitive damages against Defendant MO-I Medical
       Services, LLC, in the amount of __________________.

In their suggestions to the trial court in support of their proposed judgment, KS-I and MO-

I argued:

       Pursuant to substantive Kansas damages caps, the amount of punitive
       damages cannot exceed $5 million against each Defendant in any event.
       However, Defendants would argue that, after conducting a proceeding in
       which the statutory factors are considered with respect to each Defendant,
       the Court should enter an award much lower than the statutory caps – perhaps
       even a nominal amount, given the complete lack of evidence of willful,
       wanton, malicious or fraudulent conduct by either Defendant, but especially
       on the part of Defendant MO-I. Alternatively, if the Court, over Defendants'
       objection, chooses not to analyze the conduct of MO-I and KS-I separately
       and elects to treat the two entities essentially as one for the purposes of
       awarding punitive damages, then only one statutory cap should apply, such
       that the judgment for punitive damages cannot exceed a total of $5 million
       in all. If the Court chooses to apply two separate caps, it must truly assess
       the separate conduct of each Defendant in this action according to the Kansas
       statutory factors in order to determine the appropriate amounts of each
       award.

(emphasis added). They asked the trial court "to determine an appropriate amount of

punitive damages to be awarded against each Defendant, and then enter a Judgment in the

form that Defendants have proposed contemporaneously herewith, applying the relevant

Kansas damages caps."

       In their motion to alter or amend the judgment, KS-I and MO-I asked the trial court

to vacate the award for punitive damages and hold a hearing required by Kansas law for

such an award to be made. They asserted that:



                                            46
       Because MO-I and KS-I are separate entities, they are entitled to present
       evidence to the Court on each of these factors to demonstrate why they are
       not liable for punitive damages or should be held liable in a lesser amount
       and, further, to present evidence that each of them is not liable for the actions
       of the other entity.

In their suggestions in support, they argued that the court should enter a punitive damage

award much lower than the statutory caps, "given the complete lack of evidence of willful,

wanton, malicious or fraudulent conduct by either Defendant, but especially on the part of

Defendant MO-I." Alternatively, they argued that:

       if the Court chooses not to analyze the conduct of MO-I and KS-I separately
       and elects to treat the two entities and their respective roles and conduct as
       essentially the same for the purposes of awarding punitive damages (as the
       jury appears to have done in its advisory opinion), then only one statutory
       cap should apply, such that the judgment for punitive damages cannot exceed
       a total of $5 million.

       The trial court did exactly what KS-I and MO-I asked it to do. The court heard the

evidence and arguments on punitive damages, analyzed the conduct of KS-I and MO-I

separately, and determined the amount of punitive damages to be awarded against each

pursuant to KAN. STAT. ANN. § 60-3702.

       Conclusion

       KS-I and MO-I's Point VI is denied.

                        Rule 84.14 Amendments to the Judgment

       The trial court's judgment should be affirmed in part, reversed in part, and modified

according to this court's rulings. Rule 84.14 directs this court to "give such judgment as

the court ought to give" and, "[u]nless justice otherwise requires," to "dispose finally of the

case." Accordingly, because the trial court erred in reducing the jury's non-economic


                                              47
damages and in reducing the amount of punitive damages against MO-I, the judgment

should be modified pursuant to this court's authority under Rule 84.14 as follows:

      1. Reverse that portion of the trial court's judgment for non-economic damages in
         favor of Dr. Brovont and against KS-I and MO-I, jointly and severally, in the
         amount of $300,000, and reinstate the jury’s verdict in the amount $6 million;

      2. Reverse the punitive damages award in favor of Dr. Brovont and against MO-I
         in the amount of $5 million, and reinstate the jury's verdict in the amount of $10
         million;

      3. As so modified, we affirm the trial court’s judgment in all other respects.




                                          __________________________________
                                          Gary D. Witt, Judge

All concur




                                            48